This was a suit for separate maintenance of the wife who has been living apart from her husband through no fault of hers. The suit is brought under provisions of Section 3197 R. G. S., 4989 C. G. L.
The appeal is from final decree dismissing the bill of complaint.
The only question presented for our determination is whether or not the decree of the chancellor should be reversed because of the insufficiency of the evidence. The rule is too well settled to require the citation of authorities that the decree of the chancellor on the evidence will not be reversed if there is substantial evidence to sustain the decree or if there is a material lack of evidence upon which to base a different decree.
We have examined the record and, while it appears that the chancellor might have found otherwise than he did, the record supports the decree. Therefore the same will be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment. *Page 426